SCOTT, J.
There was no proof of any promise to pay any specified sum for the services, and no proof that there is any customary charge for such services as defendant rendered. Therefore there was no evidence to justify the value which the plaintiff put upon the services. There was proof, however, that defendant intended to pay something for the services, and he himself suggested $10 as a reasonable compensation. ' For this sum, at least, the plaintiff should have had judgment.
Judgment reversed and new trial granted, with costs to appellant to abide the event. All concur.